Exhibit 10.2

 
2007 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS


On February 9, 2007, the Human Resources Committee of the Board of Directors of
Ameren Corporation approved the annual base salaries effective January 1, 2007
of the following Named Executive Officers of Ameren Corporation (Ameren), Union
Electric Company (UE), Central Illinois Public Service Company (CIPS), Ameren
Energy Generating Company (Genco), CILCORP Inc. (CILCORP), Central Illinois
Light Company (CILCO) and Illinois Power Company (IP) (which officers were
determined to the extent applicable by reference to the Ameren Proxy Statement
and the UE, CIPS and CILCO Information Statements, each dated March 13, 2007,
for the 2007 annual meetings of shareholders and by reference to the definition
of “Named Executive Officer” in Item 402(a)(3) of SEC Regulation S-K).


 
Name and Position
2007 Base Salary
     
Gary L. Rainwater
$ 900,000
 
Chairman, President and Chief Executive
   
Officer - Ameren and CILCORP and
   
until 01/01/07, UE, CIPS, CILCO and IP
       
Warner L. Baxter
$ 530,000
 
Executive Vice President and Chief Financial
   
Officer - Ameren, UE, CIPS, Genco,
   
CILCORP, CILCO and IP
       
Thomas R. Voss
$ 460,000
 
Executive Vice President and Chief Operating
   
Officer - Ameren; as of 01/01/07, Chairman,
   
President and Chief Executive Officer of UE
   
(formerly Executive Vice President); Executive
   
Vice President - Genco and CILCORP and until 04/24/07,
   
CIPS, CILCO and IP
       
Steven R. Sullivan
$ 400,000
 
Senior Vice President, General Counsel and
   
Secretary - Ameren, UE, CIPS, Genco,
   
CILCORP, CILCO and IP
       
Charles D. Naslund
$ 365,000
 
Senior Vice President and Chief Nuclear
   
Officer - UE
       
Daniel F. Cole
$ 320,000
 
Senior Vice President - UE, CIPS, Genco,
   
CILCORP, CILCO and IP
       
R. Alan Kelley
$ 330,000
 
President (principal executive officer) - Genco
 

 
